                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA

v.                                              CAUSE NO. 1:18CR141-LG-RHW-1

TARYN GOIN NAIDOO

     ORDER DENYING DEFENDANT’S MOTION IN LIMINE TO EXCLUDE
      SEXUALLY EXPLICIT MATERIAL DEPICTING MINORS AT TRIAL

       BEFORE THE COURT is the [61] Motion in Limine to Exclude Sexually

Explicit Material Depicting Minors at Trial filed by the defendant, Taryn Goin

Naidoo. The Motion seeks to prohibit the United States of America (“the

Government”) from publishing to the jury images and videos of minors engaged in

sexual activity because Naidoo has agreed to stipulate to the contents of the files

found on various electronic storage devices. The Government filed a response in

opposition. Having considered the submissions of the parties and relevant law, the

Court finds that the defendant’s Motion in Limine to Exclude Sexually Explicit

Material Depicting Minors at Trial should be denied.

       The [32] Superseding Indictment in this case charges Mr. Naidoo with three

counts of possession of child pornography, each in violation of 18 U.S.C. §§

2252(a)(4)(B) and (b)(2). Trial is set for January 6, 2020. The defendant has offered

to stipulate that the videos and images found on the various seized electronic

storage devices depict child pornography as defined in 18 U.S.C. § 2256. He

accordingly argues that the images in this case will be substantially more
prejudicial than probative and should be excluded under Federal Rule of Evidence

403. The Government disagrees, maintaining that “a criminal defendant may not

stipulate or admit his way out of the full evidential force of the case as the

Government chooses to present it.” (Govt’s Resp. Opp. 3, ECF No. 67 (quoting Old

Chief v. United States, 519 U.S. 172, 186-87 (1997).)

      “When one party stipulates to a disputed fact, the stipulation conclusively

proves that fact.” United States v. Caldwell, 586 F.3d 338, 342 (5th Cir. 2009)

(citing Old Chief, 519 U.S. at 186). “Any additional evidence offered to prove that

fact, while still relevant, could potentially violate Rule 403.” Id. Nonetheless,

             the prosecution may fairly seek to place its evidence
             before the jurors, as much to tell a story of guiltiness as to
             support an inference of guilt, to convince the jurors that a
             guilty verdict would be morally reasonable as much as to
             point to the discrete elements of a defendant's legal fault.

Old Chief, 519 U.S. at 188. “[F]or beyond the power of conventional evidence to

support allegations and give life to the moral underpinnings of law’s claims, there

lies the need for evidence in all its particularity to satisfy the jurors’ expectations

about what proper proof should be.” Id.

      In United States v. Caldwell, the Fifth Circuit upheld a challenge identical to

the one raised here by Naidoo in a possession of child pornography case. The Fifth

Circuit distinguished between the evidence found to be unduly prejudicial in Old

Chief – records of the defendant’s prior conviction for aggravated assault of a

specific person; the defendant stipulated that he had previously been convicted of a

felony offense – and child pornography in a possession case: “child pornography is



                                           -2-
graphic evidence that has force beyond simple linear schemes of reasoning.”

Caldwell, 586 F.3d at 343.

               It comes together with the remaining evidence to form a
               narrative to gain momentum to support jurors’ inferences
               regarding the defendant’s guilt. It provides the flesh and
               blood for the jury to see the exploitation of children. The
               general, conclusory language of the stipulation that the
               videos “contain visual depictions of minors under the age
               of eighteen, engaging in sexually explicit conduct” does
               not have the same evidentiary value as actually seeing
               the particular explicit conduct of the specific minors.
               Jurors have expectations as to the narrative that will
               unfold in the courtroom. . . . [T]he actual videos
               exploiting children in a child pornography case form the
               narrative that falls within the general rule stated in Old
               Chief.

Id. (citations omitted).

         Moreover, the videos, themselves, may reflect how likely it was that Naidoo

knew the videos depicted child pornography. Id. This element – Naidoo’s

knowledge – is unaddressed by the stipulation he offered to the Government. Voir

dire is where the Court and the parties will ensure that the jury panel does not

allow hostility or aversion towards pornography or child pornography to prejudice

their consideration of the evidence or influence them to deviate from the Court’s

instructions. See id. at 343 n.1. At the same time, the denial of Naidoo’s pretrial

Motion neither licenses the Government to overwhelm the jury with disturbing

videos and images nor prohibits Naidoo from raising proper Rule 403 objections at

trial.




                                           -3-
      IT IS THEREFORE ORDERED AND ADJDUGED that the [61] Motion in

Limine to Exclude Sexually Explicit Material Depicting Minors at Trial filed by the

defendant is DENIED.

      SO ORDERED AND ADJUDGED this the 27th day of December, 2019.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE




                                        -4-
